NOT RECOMMENDED FOR PUBLICATION
                                  File Name: 21a0476n.06

                                           No. 21-3130


                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

                                                   )
                                                                                 FILED
 ALEJANDRO MARTINEZ-HERNANDEZ,                                              Oct 25, 2021
                                                   )
                                                                       DEBORAH S. HUNT, Clerk
                                                   )
           Petitioner,
                                                   )
                                                   )
 v.                                                       ON PETITION FOR REVIEW FROM
                                                   )
                                                          THE UNITED STATES BOARD OF
                                                   )
 MERRICK B. GARLAND, Attorney General,                    IMMIGRATION APPEALS
                                                   )
                                                   )
           Respondent.
                                                   )
                                                   )

Before: DAUGHTREY, COLE, and CLAY, Circuit Judges.

          MARTHA CRAIG DAUGHTREY, Circuit Judge. Petitioner Alejandro Martinez-

Hernandez petitions for review of the denial by the Board of Immigration Appeals (BIA) of his

request for cancellation of removal. Before this court, Martinez-Hernandez argues that the

immigration court barred him from presenting the live testimony of his qualifying relatives,

amounting to an infringement of his due process rights. Because Martinez-Hernandez, through

his attorney, did not take advantage of opportunities to elicit such testimony, and because

Martinez-Hernandez failed to identify any resulting prejudice, we must deny the petition for

review.

                         FACTUAL AND PROCEDURAL BACKGROUND

          Martinez-Hernandez, a native and citizen of Mexico, entered the United States without

inspection in March 2004.       Four months later, his wife also entered the country without

authorization, bringing with her from Mexico the couple’s eldest son, Alejandro Jr. After settling
Case No. 21-3130, Martinez-Hernandez v. Garland


in Michigan, the couple had two additional children, Erick (born in May 2005) and Fatima (born

in April 2011). Despite securing gainful employment, buying a home, and leading an otherwise

exemplary live, Martinez-Hernandez accumulated several traffic tickets, which ultimately brought

him to the attention of immigration authorities.

        The Department of Homeland Security issued Martinez-Hernandez a notice to appear

before an immigration judge to answer the charge that he had entered this country when “not then

admitted or paroled after inspection by an Immigration Officer.” After an initial hearing at which

Martinez-Hernandez admitted the charge and conceded removability, he applied for cancellation

of removal based upon his allegation that his deportation would inflict exceptional and extremely

unusual hardship on Erick and Fatima, his two children with United States citizenship.1 Due to

the COVID-19 pandemic, however, the hearing was conducted remotely, with Martinez-

Hernandez appearing from a detention facility and his lawyer and the government’s lawyer

participating via telephone.

        Martinez-Hernandez was the only witness who testified at the hearing, although he did

offer into evidence letters and declarations from family members, his employer, and church

acquaintances. Martinez-Hernandez testified that he was the primary breadwinner for his family,



         1
           Pursuant to the provisions of 8 U.S.C. § 1229b(b)(1), the Attorney General may cancel the removal of an
alien deportable from the United States if that individual:
        (A) has been physically present in the United States for a continuous period of not less than 10 years
        immediately preceding the date of such application;
        (B) has been a person of good moral character during such period;
        (C) has not been convicted of an offense under section 1182(a)(2), 1227(a)(2), or 1227(a)(3) of this
        title, subject to paragraph (5); and
        (D) establishes that removal would result in exceptional and extremely unusual hardship to the
        alien’s spouse, parent, or child, who is a citizen of the United States or an alien lawfully admitted
        for permanent residence.
Throughout the course of these proceedings, neither party seriously contested the fact that Martinez-Hernandez
satisfied the first three elements of the cancellation-of-removal test. Before the immigration judge and the BIA,
therefore, the parties focused on whether Martinez-Hernandez could establish that any burden that would befall his
two United States citizen children was “exceptional and extremely unusual.”

                                                         -2-
Case No. 21-3130, Martinez-Hernandez v. Garland


that his wife, who has no legal status in the United States, sold cosmetics to friends and family,

raising $200–250 per week, and that his sons Alejandro Jr. and Erick worked part-time installing

carpeting. He also testified that even though the rest of the family would remain in the United

States were he to be removed to Mexico, he was afraid that his health conditions (including obesity

and high blood pressure) put him at a higher risk for an adverse outcome were he to contract

COVID-19—a fear he posits is more likely were he removed to Mexico. Because he would be

unable to work were he to fall ill with the virus, Martinez-Hernandez would also be unable to pay

the mortgage on his family’s house. Martinez-Hernandez further explained that his younger son

Erick “is very, very worried about this situation,” and that his daughter “Fatima is being troubled

because she doesn’t know what her future looks like without her father.”

       Fifteen-year-old Erick’s written declaration was introduced into evidence before the

immigration judge. There, Erick explained that he has been forced to work with his older brother

to bring in additional money ever since immigration officials detained his father. Erick also

indicated he: fears contracting COVID-19 through his work; “would be really depressed” if his

father were deported; worries about the health of his mother and older brother, both of whom suffer

from diabetes; and feels “scared and unsure about what is going to happen to [his] family.”

       Likewise, Martinez-Hernandez’s daughter Fatima, then nine years old, wrote in her

declaration that she feels sad and cries because she misses her father. She also misses their family

dinners together and bemoaned that she has had to accompany her mother to work on Sundays

because no other adult was available to care for her in the family home. In short, she explained

that she wants her father to remain in the United States “with [her] so that [she] do[es] not have to

suffer and cry.”




                                                -3-
Case No. 21-3130, Martinez-Hernandez v. Garland


       At the conclusion of the evidentiary hearing, the immigration judge found Martinez-

Hernandez to be a credible witness. Nevertheless, the immigration judge denied the application

for cancellation of removal because the hardship that Martinez-Hernandez’s qualifying relatives,

Erick and Fatima, would experience as a result of his removal did not meet the requisite level of

“exceptional and extremely unusual hardship.” As the immigration judge noted, Martinez-

Hernandez’s wife and children would remain in the United States, and although the father’s

absence and inability to contribute immediately to the family’s finances would cause hardship,

“[t]hese are difficulties that would normally be associated with the separation of a family.”

Furthermore, the immigration judge recognized that: Martinez-Hernandez’s minor children are

healthy; the fear of contracting COVID-19 is speculative; Martinez-Hernandez has family

members in Mexico who could ease his transition upon deportation; Martinez-Hernandez’s

testimony that he would seek employment in Mexico to support his family in the United States

decreases the financial hardship his absence would pose; and Martinez-Hernandez’s wife has a

brother in the United States who “could potentially help her” navigate the difficulties that

inevitably would ensue. In short, as the immigration judge reiterated, “There will be difficulties

in this case. These are difficulties normally associated with family separation.” Despite denying

cancellation of removal, the immigration judge did grant Martinez-Hernandez “post-conclusion

voluntary departure as a matter of discretion.”

       Martinez-Hernandez appealed to the BIA and alleged:

       [T]he decision [of] the Immigration Judge was in error because he was not
       permitted to call as witnesses his two U.S. citizen children aged 9- and 15-years old
       who had wished to offer testimony in support of [Martinez-Hernandez], but were
       denied an opportunity to testify due to restrictions enforced by the State of
       Michigan related to the COVID-19 pandemic. As such, [Martinez-Hernandez] was
       denied Due Process as guaranteed by the U.S. Constitution.




                                                  -4-
Case No. 21-3130, Martinez-Hernandez v. Garland


Although Martinez-Hernandez welcomed the BIA “to reverse the ruling of the Immigration Judge

and APPROVE [Martinez-Hernandez’s] Application for Cancellation of Removal,” he made no

serious argument in that regard other than to allege that Erick and Fatima’s live testimony “could

have changed the outcome” of the proceeding.

       The BIA affirmed the immigration judge’s conclusion that Martinez-Hernandez “did not

meet his burden of demonstrating his qualifying relatives would suffer exceptional and extremely

unusual hardship if he were removed to Mexico.” The BIA also found no merit to Martinez-

Hernandez’s due process argument, noting that he could have requested that his children testify

telephonically in addition to submitting their own written declarations. Moreover, Martinez-

Hernandez failed to indicate what additional information his children would have provided at the

hearing. Thus, the BIA dismissed the appeal, concluding that “even if [Martinez-Hernandez] could

show any procedural irregularity in the proceedings below, which he has not done, he has also not

established he may have been prejudiced, such that a remand might be required.”

       Martinez-Hernandez now petitions for review of that decision.            He claims that the

immigration judge’s failure to allow Martinez-Hernandez’s qualifying relatives to offer live

testimony amounted to a due process violation. He also once more makes a cursory argument that

the immigration judge and the BIA erred in denying his application for cancellation of removal

but bases that allegation only on the bald assertion that Erick and Fatima could have explained in

greater depth how they would have been affected by their father’s removal if they had testified.

                                          DISCUSSION

       At the outset, it is important to identify exactly what issue or issues are properly before us.

It is by now well-established that we “may review only those claims ‘properly presented to the

BIA and considered on their merits.’” Tomaszczuk v. Whitaker, 909 F.3d 159, 167 (6th Cir. 2018)



                                                -5-
Case No. 21-3130, Martinez-Hernandez v. Garland


(quoting Ramani v. Ashcroft, 378 F.3d 554, 560 (6th Cir. 2004)). In examining Martinez-

Hernandez’s appeal from the immigration judge’s decision, the BIA addressed both Martinez-

Hernandez’s due process challenge and the implication that his removal to Mexico would result in

exceptional and extremely unusual hardship for two of his children. In his petition for review filed

in this court, however, Martinez-Hernandez, through counsel, presents a developed argument only

on his claim that he was denied due process by the alleged failure of the immigration judge and

the BIA to permit him to present live testimony from his qualifying relatives. Consequently, only

that discrete issue is properly before us for review. See, e.g., United States v. Elder, 90 F.3d 1110,

1118 (6th Cir. 1996) (“It is a settled appellate rule that issues adverted to in a perfunctory manner,

unaccompanied by some effort at developed argumentation, are deemed waived.”) (internal

quotation marks and citation omitted).

Standard of Review

       We review de novo allegations of due process violations occurring in the course of

immigration proceedings. Mikhailevitch v. INS, 146 F.3d 384, 391 (6th Cir. 1998) (citation

omitted). “A violation of due process occurs when the proceeding was so fundamentally unfair

that the [noncitizen] was prevented from reasonably presenting his case.” Hassan v. Gonzales,

403 F.3d 429, 436 (6th Cir. 2005) (internal quotation marks and citation omitted). We thus review

alleged due process violations in two steps:           “[F]irst, whether there was a defect in

the . . . proceeding; and second, whether the [noncitizen] was prejudiced because of it.” Vasha v.

Gonzales, 410 F.3d 863, 872 (6th Cir. 2005).

Martinez-Hernandez’s Due Process Allegation

       “Noncitizens in removal proceedings have long been protected by the Fifth Amendment’s

guarantee of due process of law.” Mendoza-Garcia v. Barr, 918 F.3d 498, 503 (6th Cir. 2019)



                                                 -6-
Case No. 21-3130, Martinez-Hernandez v. Garland


(citing Yamataya v. Fisher, 189 U.S. 86, 101 (1903)). But Martinez-Hernandez does not assert

that taking testimony by video or telephone constitutes an infringement of his due process rights.

Indeed, he recognizes that the provisions of 8 U.S.C. § 1229a(b)(2)(A)(iii) and (iv) specifically

allow immigration proceedings to be conducted through video conference or telephone conference.

See also 8 C.F.R. § 1003.25(c). Rather, Martinez-Hernandez contends that the immigration judge

prohibited him from calling Erick and Fatima to offer live testimony. Such a prohibition,

Martinez-Hernandez contends, prevented him from offering all the evidence he wished to present

before the immigration judge.

       The administrative record belies Martinez-Hernandez’s claim, however. First, Erick and

Fatima were listed as qualifying relatives on the witness list Martinez-Hernandez filed with the

immigration court. Second, before Martinez-Hernandez testified at the hearing, the immigration

judge specifically asked, “The respondent will be your only witness today?” and Martinez-

Hernandez’s attorney responded, “Yes,” indicating no intention to have either Erick or Fatima

offer live testimony and be subjected to cross-examination. And finally, after Martinez-Hernandez

concluded his testimony, the immigration judge pointedly asked counsel, “Any additional

witnesses, Mr. Piecuch?” Again, Martinez-Hernandez’s attorney indicated that “[n]o additional

witnesses” would be called.

       Martinez-Hernandez now insists that the questions posed to counsel by the immigration

judge both before and after Martinez-Hernandez’s testimony were merely perfunctory and did not

indicate an openness to allowing further testimony by other witnesses. The record before us offers

no indication, however, that such subterfuge was at play. Furthermore, Martinez-Hernandez’s

attorney provided no contemporaneous objection that would indicate that he believed that the

immigration judge attempted to limit the calling or examination of witnesses. Because the



                                               -7-
Case No. 21-3130, Martinez-Hernandez v. Garland


immigration judge did not deny him the ability to call witnesses, Martinez-Hernandez’s citation to

Khan v. Gonzales is inapposite. 148 F. App’x 303, 304 (6th Cir. 2005) (reversing and remanding

where detainee “was not allowed to present a witness to corroborate his testimony”).

        Regardless, Martinez-Hernandez has failed to indicate what, if any, evidence he thought

that his children could have offered that was not conveyed in their written declarations and through

his own testimony. He thus cannot establish the prejudice necessary to justify granting relief for

this alleged due process violation.

                                          CONCLUSION

        Once again, we are presented with a case in which a beloved family man, a hardworking

individual who has lived in this country with no transgressions greater than traffic violations—the

fines for which have been paid in full—is to be separated from his wife and children and sent to a

country where he has not lived for the past 17 years. Even as we, as a country, continue to feign

interest in protecting the integrity of families, our elected leaders refuse to take any steps to reform

our arcane and draconian immigration laws that continually fracture family units and place

innocent children in tenuous positions. Unfortunately, however, those are laws that we are bound

to interpret.

        Based on the administrative record before us, we have no choice but to conclude that

Martinez-Hernandez has failed to show either that the immigration judge prevented him from

reasonably presenting his case or that he suffered prejudice as a result. We thus find no due process

violation in this matter and DENY the petition for review.




                                                  -8-